DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
This Office action is in response to Applicant’s amendment filed February 28, 2022.  Applicant has amended claims 1, 12, 16 and 18.  Claims 12, 13 and 16-20 remain withdrawn from consideration.  Currently, claims 1, 4-13 and 16-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200124, 20200527, 20201104, 20210304, 20210628 and 20211120.

The objection of claims 1 and 4-11 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1 and 4-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 U.S. Patent No. 10,717,874 and claims 1-16 of U.S. Patent No. 10,851,329 is maintained for the reasons of record.  Specifically, the examiner asserts that the JRA Terminal Disclaimers filed on February 28, 2022 have not met the specific requirements of the Terminal Disclaimer Review Decision, Paper No. 20220803.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Initially, the examiner makes of record that instant claims 12, 13 and 16-20 remain withdrawn from consideration.  The examiner notes that claims 12, 13 and 16-20 were nonelected with traverse.
The examiner asserts that the JRA Terminal Disclaimers filed on February 28, 2022 have not met the specific requirements for the reasons of record found in the Terminal Disclaimer Review Decision, Paper No. 20220803.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 5, 2022